Case 0:20-cv-61193-RAR Document 1 Entered on FLSD Docket 06/16/2020 Page 1 of 5



                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                             CASE NO:


 ELVIS EDWARD GALLARDO BUSTAMANTE,
          Plaintiff,
 vs.
 MARRERO CONSTRUCTION CORP. and
 MARTIN MARRERO, JR.,

          Defendants.
 ___________________________________________/
                                            COMPLAINT

          COMES NOW Plaintiff, ELVIS EDWARD GALLARDO BUSTAMANTE, through his

 undersigned counsel, and files this Complaint against Defendants MARRERO

 CONSTRUCTION CORP. and MARTIN MARRERO, JR., and states:

                                  JURISDICTION AND VENUE

       1. This is an action arising under the Fair Labor Standards Act, 29 U.S.C. §§ 201-216. This

          Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant to the

          Fair Labor Standards Act (FLSA), 29 U.S.C. § 216.

       2. The Plaintiff ELVIS EDWARD GALLARDO BUSTAMANTE was a resident of

          Broward County, Florida at the time the dispute arose and is sui juris.

       3. The Defendant MARRERO CONSTRUCTION CORP. regularly transacts business in

          Broward County. The Defendant corporation was the Plaintiff’s FLSA employer during

          Plaintiff’s relevant period of employment (“the relevant time period”).




                                                   1
Case 0:20-cv-61193-RAR Document 1 Entered on FLSD Docket 06/16/2020 Page 2 of 5



    4. The Defendant MARTIN MARRERO, JR. is the owner and/or manager of the Defendant

       corporation who ran the day-to-day operations of the Corporate Defendant for the

       relevant time period and was responsible for paying Plaintiff’s wages for the relevant

       time period and controlled Plaintiff’s work and schedule and was, therefore, Plaintiff’s

       employer as defined by 29 U.S.C. § 203(d).

    5. Venue is proper in this Court because Plaintiff was a resident of Miami-Dade County,

       Florida, at the time the dispute arose, the Defendants do business in Broward County,

       Florida, and the events giving rise to these claims occurred within Broward County,

       Florida.

    6. Plaintiff worked for Defendants doing construction work from before January 1, 2010

       through May 2, 2020.

    7. The acts and/or omissions giving rise to this Complaint arose in Broward County,

       Florida.

  COUNT I. FEDERAL OVERTIME WAGE VIOLATION UNDER 29 U.S.C. §§ 201 - 216

    8. Plaintiff re-alleges the factual and jurisdictional statements in paragraphs 1 through 7 as

       though fully set forth herein.

    9. This action arises under the laws of the United States.

    10. 29 U.S.C. § 207(a)(1) states, “Except as otherwise provided in this section, no employer

       shall employ any of his employees who in any workweek is engaged in commerce or in

       the production of goods for commerce, or is employed in an enterprise engaged in

       commerce or in the production of goods for commerce, for a workweek longer than forty

       hours unless such employee receives compensation for his employment in excess of the




                                                 2
Case 0:20-cv-61193-RAR Document 1 Entered on FLSD Docket 06/16/2020 Page 3 of 5



       hours above specified at a rate not less than one and one-half times the regular rate at

       which he is employed.”

    11. Plaintiff worked for Defendants as a construction worker.

    12. Defendants are liable for overtime pay for the entire period of Plaintiff’s employment or

       as much as allowed by the FLSA.

    13. As a construction worker, Plaintiff was required to use tools and materials obtained from

       local, national, and international sources to construct buildings that were contracted for

       by customers who were local, national, and international residents.

    14. Defendants’ business activities involve those to which the FLSA applies. Both the

       Defendants’ business and the Plaintiff’s work for the Defendants affected interstate

       commerce for the relevant time period because the materials and goods Plaintiff used on

       a constant and/or continual basis and/or that were supplied to Plaintiff by the Defendants

       to use on the job moved through interstate commerce prior to and/or subsequent to

       Plaintiff’s use of the same. The Plaintiff’s work for the Defendants was actually in

       and/or so closely related to the movement of commerce while he worked for the

       Defendants that the FLSA applies to Plaintiff’s work for the Defendants.

    15. Additionally, Defendants regularly employed two or more employees for the relevant

       time period who handled goods or materials that travelled through interstate commerce,

       or used instrumentalities of interstate commerce as Plaintiff did, thus making Defendants’

       business enterprise covered under the FLSA.

    16. Upon information and belief, the Defendant corporation had gross sales or business done

       in excess of $500,000 annually for the years 2017, 2018, 2019, and likely will have gross

       sales in excess of $500,000 for the year 2020.



                                                 3
Case 0:20-cv-61193-RAR Document 1 Entered on FLSD Docket 06/16/2020 Page 4 of 5



    17. Throughout his employment with Defendants, Plaintiff worked more than 40 hours per

       week. Plaintiff worked approximately 60 hours per week for Defendants.

    18. Plaintiff was paid $175 per day, regardless of how many hours he worked in a day or in a

       week. Plaintiff was not paid overtime for any hours over 40 per week, so he is owed

       half-time for all hours he worked over 40 each week, as required by the FLSA. Plaintiff,

       therefore, claims the half-time rate required by the Fair Labor Standards Act.

    19. On average, Plaintiff worked 12 hours per day for five days per week.

    20. The calculations for what Plaintiff is owed for half-time hours are as follows:

       $175/12 hours = $14.58/hr

       5 days per week @ 12 hours per day = 60 hours per week.

       Overtime rate not paid = $7.29/hr

       $7.29 x 20 hours per week = $145.80/wk

       $145.80 x 152 weeks = $22,161.60

    21. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as

       required by the FLSA as Defendants knew of the overtime requirements of the FLSA and

       refused to pay Plaintiff overtime wages. Defendants remain owing Plaintiff these wages

       since the commencement of Plaintiff’s employment with Defendants through Plaintiff’s

       termination date of May 2, 2020.

       WHEREFORE, Plaintiff requests liquidated damages and reasonable attorneys’ fees

       from Defendants under the FLSA and any other applicable authority, to be proven at time

       of trial for all overtime wages still owing from Plaintiff’s entire employment period with

       Defendants or as much as allowed by the FLSA along with court costs, interest, and any




                                                 4
Case 0:20-cv-61193-RAR Document 1 Entered on FLSD Docket 06/16/2020 Page 5 of 5



       other relief that this Court finds reasonable under the circumstances. The Plaintiff

       demands a trial by jury.

                                            Respectfully submitted this 16th day of June, 2020,

                                                    COANE AND ASSOCIATES, PLLC

                                                    By:    /s/ Lisa Kuhlman____________
                                                    Lisa Kuhlman
                                                    Florida Bar No. 978027
                                                    Email: lisa.kuhlman@coane.com
                                                    Arthur Mandel
                                                    Florida Bar No. 22753
                                                    Email: Arthur.mandel@coane.com
                                                    1250 E. Hallandale Beach Blvd., Suite 303
                                                    Phone: (305) 538-6800
                                                    Fax: (866) 647-8296
                                                    ATTORNEYS FOR PLAINTIFF



 Coane and Associates, PLLC

 Bruce A. Coane
 bruce.coane@gmail.com
 S.D. Tex. #7205
 5177 Richmond Ave., Suite 770
 Houston, TX 77056
 Phone: (713) 850-0066
 Fax: (866) 647-8296
 OF COUNSEL FOR PLAINTIFF




                                                5
